Citation Nr: 1427347	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a prostate disorder, diagnosed as benign prostatic hypertrophy.

3.  Entitlement to service connection for peripheral neuropathy of all extremities.

4.  Entitlement to service connection for an eye disorder, claimed as diabetic retinopathy.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for hemorrhoids.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.


REMAND

In his February 2010 claim, the Veteran asserted that all his claimed disabilities were the result of exposure to Agent Orange during active service.  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disabilities including: type 2 diabetes; ischemic heart disease; acute and subacute peripheral neuropathy; and prostate cancer.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2002)

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  There must be documentary proof that the Veteran's service involved duty or visitation in the Republic of Vietnam before the presumption of exposure to herbicides can be applied.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309.

The Veteran served in the Navy from August 1968 to August 1970.  During active duty, he served aboard the USS JUNEAU (LPD 10).  Information on the VA website indicates that this ship "picked up troops and equipment with smaller vessels and transported them out of Vietnam from August 1970 to March 1971. . . ."  Complete copies of the Veteran's service personnel records have not been obtained to make a determination whether the Veteran was aboard the ship at this time and whether the ship's activities warrant the Veteran being presumed to have been exposed to Agent Orange.   

VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

A VA General Medical examination was conducted in August 2009, but did not address all the issues on appeal.  A VA spine examination was conducted in September 2009, with an addendum in October 2009, but the claims file was not made available to the examiner, and no medical opinions were requested despite the claims involving questions of service connection.  Additional examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate)

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  Obtain a complete copy of the Veteran's service personnel records, including the records related to the specific duty stations and ships where he was stationed from the appropriate records depository.  All development must be accomplished to determine whether the USS JUNEAU (LPD 10) had service in Vietnam or the contiguous waterways during the period of time that the Veteran was stationed aboard ship.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Following the above, the Veteran must be afforded an appropriate VA examination(s).  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.  The examiner must indicate whether any currently or previously diagnosed diabetes mellitus, prostate disorder, peripheral neuropathy, eye disorder, hypertension, hemorrhoids, cervical spine disorder, and lumbar spine disorder are related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report(s) must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

